On Motion to Dismiss Appeal.
MONROE, J.-
Plaintiffs are three lumber companies, owning property in the second ward of the parish of St. Martin, but domiciled in neighboring parishes, and they are here as appellees from a judgment enjoining the levying and collecting of a special tax, said to have been voted by a few (13) of the other property taxpayers of the ward, for the dredging of a navigation canal through parts of the first and third wards of the parish.
They move to dismiss the appeal, on the ground that appellants allowed the greater part of the 60 days, granted for its return to this court, to elapse before instructing the clerk to prepare the transcript, and then obtained an order granting an extension of the delay, upon the allegation that there was not sufficient time for him to do so, which, say the counsel for the appellees, was true, but was the fault of the appellants, who should not have been allowed the extension, and whose appeal should now be dismissed. The police jury is the main appellant, and, as its mind consists of parts, which it may have had some difficulty in collecting, from different sections of the parish, we think some allowance should be made for it, particularly as the appellees have not been prejudiced in any way, and as we propose to affirm the judgment appealed from. The motion to dismiss is therefore overruled.